DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Wydevan on 3/9/2021.

The application has been amended as follows: 

Claims 2 and 5 are hereby cancelled.

Claim 1 has been amended to read:

1.    A method of processing a sample in a receptacle comprising a plurality of chambers, wherein each of the chambers is connected to at least one other chamber by a portal and at least a first one of the chambers is formed of a flexible material, the method comprising:
A.    causing gas bubbles contained in the first chamber to accumulate in a portion of the first chamber;

C.    preventing the gas bubbles accumulated in a portion of the first chamber from flowing through the portal into the second chamber during step B;
wherein the gas bubbles are prevented from flowing through the portal into the second chamber during step B by a wall extending from a peripheral boundary of the first chamber into an interior space of the first chamber.

Allowable Subject Matter
Claims 1, 3-4, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Gleason et al.  (US 6,300,138) discloses a method of processing a sample ina receptacle comprising a plurality of chambers including a first chamber connected to a second chamber via a portal and moving a first liquid from the first chamber to the second chamber via a compressive force and preventing the transfer of bubbles in so doing but does not suggest or fairly disclose preventing the transfer of gas bubble by causing the gas bubbles to accumulate in a portion of the first chamber by using a wall extending from a periphery of the first chamber into an interior space of the first chamber in combination with other claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799